IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

PATRICK LEE SMALLWOOD,                 NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-3774

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed September 14, 2016.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Patrick Lee Smallwood, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

LEWIS, WETHERELL, and JAY, JJ., CONCUR.